DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 8/27/2020.

Allowable Subject Matter
• Claims 1-6 are allowed. 
---The following is an examiner’s statement of reasons for allowance: The searched prior arts fail to yield any references (e.g. either singularly or combination of references) that teach and/or suggest “segmenting the voice recording into shorter time interval segments thereby providing a set of voice recording segments; mixing the order of the voice recording segments of the set in a randomly rearranged order; splicing the mixed set of voice recording segments into a single randomly mixed voice recording; and emitting the randomly mixed voice recording when the subject speaks thereby preventing the intelligible recording of the subject's voice, wherein preventing the intelligible recording of the subject's voice comprises emitting the randomly mixed voice recording during the real-time audio recording of the subject's causing the real-time audio recording of the randomly mixed voice recording thereby masking the audio recording of the subject's voice” as cited in claim 1. The same also applies to claim 4 due to similar claimed features/limitations as cited in claim 1.
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439.  The examiner can normally be reached on M-F, 11-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIERRY L PHAM/Primary Examiner, Art Unit 2674